OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:June30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Fund Name: AAM/Bahl & Gaynor Income Growth Fund Reporting Period: 7/5/12 (commencement of operations)to 6/30/13 The Fund's subadvisor did not receive the related proxy statements for these matters because of a procedural error with a service provider. As a result, the Fund's shares were not voted. THE COCA-COLA COMPANY Security: Meeting Type: Special Ticker: KO Meeting Date: 10-Jul-2012 ISIN US1912161007 Vote Deadline Date: 09-Jul-2012 Agenda Management Total Ballot Shares: Last Vote Date: 15-Jun-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO AMEND ARTICLE FOURTH OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED COMMON STOCK OF THE COMPANY FROM 5,600,000,000 SHARES, PAR VALUE $.25 PER SHARE, TO 11,200,000,000 SHARES, PAR VALUE $.25 PER SHARE, AND TO EFFECT A SPLIT OF THE ISSUED COMMON STOCK OF THE COMPANY BY CHANGING EACH ISSUED SHARE OF COMMON STOCK INTO TWO SHARES OF COMMON STOCK. For None 0 0 0 H.J. HEINZ COMPANY Security: Meeting Type: Annual Ticker: HNZ Meeting Date: 28-Aug-2012 ISIN US4230741039 Vote Deadline Date: 27-Aug-2012 Agenda Management Total Ballot Shares: Last Vote Date: 08-Aug-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: W.R. JOHNSON For None 0 0 0 2 ELECTION OF DIRECTOR: C.E. BUNCH For None 0 0 0 3 ELECTION OF DIRECTOR: L.S. COLEMAN, JR. For None 0 0 0 4 ELECTION OF DIRECTOR: J.G. DROSDICK For None 0 0 0 5 ELECTION OF DIRECTOR: E.E. HOLIDAY For None 0 0 0 6 ELECTION OF DIRECTOR: C. KENDLE For None 0 0 0 7 ELECTION OF DIRECTOR: D.R. O'HARE For None 0 0 0 8 ELECTION OF DIRECTOR: N. PELTZ For None 0 0 0 9 ELECTION OF DIRECTOR: D.H. REILLEY For None 0 0 0 10 ELECTION OF DIRECTOR: L.C. SWANN For None 0 0 0 11 ELECTION OF DIRECTOR: T.J. USHER For None 0 0 0 12 ELECTION OF DIRECTOR: M.F. WEINSTEIN For None 0 0 0 13 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 14 APPROVAL OF THE H.J. HEINZ COMPANY FY2 For None 0 0 0 15 RE-APPROVAL OF THE PERFORMANCE MEASURES INCLUDED IN THE H.J. HEINZ COMPANY FY03 STOCK INCENTIVE PLAN For None 0 0 0 16 ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 DARDEN RESTAURANTS, INC. Security: Meeting Type: Annual Ticker: DRI Meeting Date: 18-Sep-2012 ISIN US2371941053 Vote Deadline Date: 17-Sep-2012 Agenda Management Total Ballot Shares: Last Vote Date: 29-Aug-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 MICHAEL W. BARNES 0 0 0 2 LEONARD L. BERRY 0 0 0 3 CHRISTOPHER J. FRALEIGH 0 0 0 4 VICTORIA D. HARKER 0 0 0 5 DAVID H. HUGHES 0 0 0 6 CHARLES A. LEDSINGER JR 0 0 0 7 WILLIAM M. LEWIS, JR. 0 0 0 8 SENATOR CONNIE MACK III 0 0 0 9 ANDREW H. MADSEN 0 0 0 10 CLARENCE OTIS, JR. 0 0 0 11 MICHAEL D. ROSE 0 0 0 12 MARIA A. SASTRE 0 0 0 13 WILLIAM S. SIMON 0 0 0 2 TO APPROVE A RESOLUTION PROVIDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 26, 2013. For None 0 0 0 RPM INTERNATIONAL INC. Security: Meeting Type: Annual Ticker: RPM Meeting Date: 04-Oct-2012 ISIN US7496851038 Vote Deadline Date: 03-Oct-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-Sep-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JOHN P. ABIZAID 0 0 0 2 BRUCE A. CARBONARI 0 0 0 3 THOMAS S. GROSS 0 0 0 4 JOSEPH P. VIVIANO 0 0 0 2 APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 4 CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS. Against None 0 0 0 THE PROCTER & GAMBLE COMPANY Security: Meeting Type: Annual Ticker: PG Meeting Date: 09-Oct-2012 ISIN US7427181091 Vote Deadline Date: 08-Oct-2012 Agenda Management Total Ballot Shares: Last Vote Date: 18-Sep-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANGELA F. BRALY For None 0 0 0 2 ELECTION OF DIRECTOR: KENNETH I. CHENAULT For None 0 0 0 3 ELECTION OF DIRECTOR: SCOTT D. COOK For None 0 0 0 4 ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN For None 0 0 0 5 ELECTION OF DIRECTOR: ROBERT A. MCDONALD For None 0 0 0 6 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. For None 0 0 0 7 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS For None 0 0 0 8 ELECTION OF DIRECTOR: MARGARET C. WHITMAN For None 0 0 0 9 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER For None 0 0 0 10 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ For None 0 0 0 11 ELECTION OF DIRECTOR: ERNESTO ZEDILLO For None 0 0 0 12 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) For None 0 0 0 14 SHAREHOLDER PROPOSAL #1 - SAY ON POLITICAL CONTRIBUTION ( OF PROXY STATEMENT) Against None 0 0 0 15 SHAREHOLDER PROPOSAL #2 - PRODUCER RESPONSIBILITY FOR PACKAGING ( OF PROXY STATEMENT) Against None 0 0 0 16 SHAREHOLDER PROPOSAL #3 - ADOPT SIMPLE MAJORITY VOTE ( OF PROXY STATEMENT) Against None 0 0 0 AUTOMATIC DATA PROCESSING, INC. Security: Meeting Type: Annual Ticker: ADP Meeting Date: 13-Nov-2012 ISIN US0530151036 Vote Deadline Date: 12-Nov-2012 Agenda Management Total Ballot Shares: Last Vote Date: 23-Oct-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ELLEN R. ALEMANY 0 0 0 2 GREGORY D. BRENNEMAN 0 0 0 3 LESLIE A. BRUN 0 0 0 4 RICHARD T. CLARK 0 0 0 5 ERIC C. FAST 0 0 0 6 LINDA R. GOODEN 0 0 0 7 R. GLENN HUBBARD 0 0 0 8 JOHN P. JONES 0 0 0 9 CARLOS A. RODRIGUEZ 0 0 0 10 ENRIQUE T. SALEM 0 0 0 11 GREGORY L. SUMME 0 0 0 2 APPOINTMENT OF DELOITTE & TOUCHE LLP. For None 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 REALTY INCOME CORPORATION Security: Meeting Type: Special Ticker: O Meeting Date: 16-Jan-2013 ISIN US7561091049 Vote Deadline Date: 15-Jan-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE ISSUANCE OF SHARES OF REALTY INCOME COMMON STOCK TO AMERICAN REALTY CAPITAL TRUST (ARCT) STOCKHOLDERS PURSUANT TO THE MERGER AGREEMENT. For None 0 0 0 2 TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF REALTY INCOME COMMON STOCK TO ARCT STOCKHOLDERS PURSUANT TO THE MERGER AGREEMENT. For None 0 0 0 EMERSON ELECTRIC CO. Security: Meeting Type: Annual Ticker: EMR Meeting Date: 05-Feb-2013 ISIN US2910111044 Vote Deadline Date: 04-Feb-2013 Agenda Management Total Ballot Shares: Last Vote Date: 17-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 C.A.H. BOERSIG* 0 0 0 2 J.B. BOLTEN* 0 0 0 3 M.S. LEVATICH* 0 0 0 4 R.L. STEPHENSON* 0 0 0 5 A.A. BUSCH III# 0 0 0 2 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. For None 0 0 0 3 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 4 APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. For None 0 0 0 5 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Against None 0 0 0 NOVARTIS AG Security: 66987V109 Meeting Type: Annual Ticker: NVS Meeting Date: 22-Feb-2013 ISIN US66987V1098 Vote Deadline Date: 14-Feb-2013 Agenda Management Total Ballot Shares: Last Vote Date: 12-Feb-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2012 For None 0 0 0 2 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE For None 0 0 0 3 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND For None 0 0 0 4 CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM For None 0 0 0 5 ELECTION OF VERENA A. BRINER, M.D., FOR A THREE-YEAR TERM For None 0 0 0 6 ELECTION OF JOERG REINHARDT, PH.D., FOR A TERM OF OFFICE BEGINNING ON AUGUST 1, 2 For None 0 0 0 7 ELECTION OF CHARLES L. SAWYERS, M.D., FOR A THREE-YEAR TERM For None 0 0 0 8 ELECTION OF WILLIAM T. WINTERS FOR A THREE-YEAR TERM For None 0 0 0 9 APPOINTMENT OF THE AUDITOR For None 0 0 0 10 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING For None 0 0 0 ANALOG DEVICES, INC. Security: Meeting Type: Annual Ticker: ADI Meeting Date: 13-Mar-2013 ISIN US0326541051 Vote Deadline Date: 12-Mar-2013 Agenda Management Total Ballot Shares: Last Vote Date: 26-Feb-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RAY STATA For None 0 0 0 2 ELECTION OF DIRECTOR: JERALD G. FISHMAN For None 0 0 0 3 ELECTION OF DIRECTOR: JAMES A. CHAMPY For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN C. HODGSON For None 0 0 0 5 ELECTION OF DIRECTOR: YVES-ANDRE ISTEL For None 0 0 0 6 ELECTION OF DIRECTOR: NEIL NOVICH For None 0 0 0 7 ELECTION OF DIRECTOR: F. GRANT SAVIERS For None 0 0 0 8 ELECTION OF DIRECTOR: PAUL J. SEVERINO For None 0 0 0 9 ELECTION OF DIRECTOR: KENTON J. SICCHITANO For None 0 0 0 10 ELECTION OF DIRECTOR: LISA T. SU For None 0 0 0 11 TO APPROVE, BY NON-BINDING "SAY-ON- PAY" VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 12 TO APPROVE THE ANALOG DEVICES, INC. EXECUTIVE SECTION 162(M) PLAN. For None 0 0 0 13 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 2, 2013. For None 0 0 0 THE BANK OF NOVA SCOTIA Security: Meeting Type: Annual Ticker: BNS Meeting Date: 09-Apr-2013 ISIN CA0641491075 Vote Deadline Date: 05-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 RONALD A. BRENNEMAN 0 0 0 2 C.J. CHEN 0 0 0 3 DAVID A. DODGE 0 0 0 4 N. ASHLEIGH EVERETT 0 0 0 5 JOHN C. KERR 0 0 0 6 JOHN T. MAYBERRY 0 0 0 7 THOMAS C. O'NEILL 0 0 0 8 BRIAN J. PORTER 0 0 0 9 AARON W. REGENT 0 0 0 10 INDIRA V. SAMARASEKERA 0 0 0 11 SUSAN L. SEGAL 0 0 0 12 PAUL D. SOBEY 0 0 0 13 BARBARA S. THOMAS 0 0 0 14 RICHARD E. WAUGH 0 0 0 2 APPOINTMENT OF KPMG LLP AS AUDITORS. For None 0 0 0 3 ADVISORY VOTE ON NON-BINDING RESOLUTION ON EXECUTIVE COMPENSATION APPROACH. For None 0 0 0 4 SHAREHOLDER PROPOSAL 1. Against None 0 0 0 5 SHAREHOLDER PROPOSAL 2. Against None 0 0 0 6 SHAREHOLDER PROPOSAL 3. Against None 0 0 0 GENUINE PARTS COMPANY Security: Meeting Type: Annual Ticker: GPC Meeting Date: 22-Apr-2013 ISIN US3724601055 Vote Deadline Date: 19-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 15-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DR. MARY B. BULLOCK 0 0 0 2 PAUL D. DONAHUE 0 0 0 3 JEAN DOUVILLE 0 0 0 4 THOMAS C. GALLAGHER 0 0 0 5 GEORGE C. "JACK" GUYNN 0 0 0 6 JOHN R. HOLDER 0 0 0 7 JOHN D. JOHNS 0 0 0 8 MICHAEL M.E. JOHNS, MD 0 0 0 9 R.C. LOUDERMILK, JR. 0 0 0 10 WENDY B. NEEDHAM 0 0 0 11 JERRY W. NIX 0 0 0 12 GARY W. ROLLINS 0 0 0 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 PRAXAIR, INC. Security: 74005P104 Meeting Type: Annual Ticker: PX Meeting Date: 23-Apr-2013 ISIN US74005P1049 Vote Deadline Date: 22-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 27-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN F. ANGEL For None 0 0 0 2 ELECTION OF DIRECTOR: OSCAR BERNARDES For None 0 0 0 3 ELECTION OF DIRECTOR: BRET. K. CLAYTON For None 0 0 0 4 ELECTION OF DIRECTOR: NANCE K. DICCIANI For None 0 0 0 5 ELECTION OF DIRECTOR: EDWARD G. GALANTE For None 0 0 0 6 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI For None 0 0 0 7 ELECTION OF DIRECTOR: IRA D. HALL For None 0 0 0 8 ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF For None 0 0 0 9 ELECTION OF DIRECTOR: LARRY D. MCVAY For None 0 0 0 10 ELECTION OF DIRECTOR: WAYNE T. SMITH For None 0 0 0 11 ELECTION OF DIRECTOR: ROBERT L. WOOD For None 0 0 0 12 TO APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 13 A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Against None 0 0 0 14 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. For None 0 0 0 GENERAL ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: GE Meeting Date: 24-Apr-2013 ISIN US3696041033 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN J. BRENNAN For None 0 0 0 3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For None 0 0 0 4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA For None 0 0 0 5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS For None 0 0 0 6 ELECTION OF DIRECTOR: ANN M. FUDGE For None 0 0 0 7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD For None 0 0 0 8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT For None 0 0 0 9 ELECTION OF DIRECTOR: ANDREA JUNG For None 0 0 0 10 ELECTION OF DIRECTOR: ROBERT W. LANE For None 0 0 0 11 ELECTION OF DIRECTOR: RALPH S. LARSEN For None 0 0 0 12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For None 0 0 0 13 ELECTION OF DIRECTOR: JAMES J. MULVA For None 0 0 0 14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO For None 0 0 0 15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA For None 0 0 0 16 ELECTION OF DIRECTOR: JAMES S. TISCH For None 0 0 0 17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III For None 0 0 0 18 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION For None 0 0 0 19 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 20 CESSATION OF ALL STOCK OPTIONS AND BONUSES Against None 0 0 0 21 DIRECTOR TERM LIMITS Against None 0 0 0 22 INDEPENDENT CHAIRMAN Against None 0 0 0 23 RIGHT TO ACT BY WRITTEN CONSENT Against None 0 0 0 24 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Against None 0 0 0 25 MULTIPLE CANDIDATE ELECTIONS Against None 0 0 0 THE COCA-COLA COMPANY Security: Meeting Type: Annual Ticker: KO Meeting Date: 24-Apr-2013 ISIN US1912161007 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 04-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HERBERT A. ALLEN For None 0 0 0 2 ELECTION OF DIRECTOR: RONALD W. ALLEN For None 0 0 0 3 ELECTION OF DIRECTOR: HOWARD G. BUFFETT For None 0 0 0 4 ELECTION OF DIRECTOR: RICHARD M. DALEY For None 0 0 0 5 ELECTION OF DIRECTOR: BARRY DILLER For None 0 0 0 6 ELECTION OF DIRECTOR: HELENE D. GAYLE For None 0 0 0 7 ELECTION OF DIRECTOR: EVAN G. GREENBERG For None 0 0 0 8 ELECTION OF DIRECTOR: ALEXIS M. HERMAN For None 0 0 0 9 ELECTION OF DIRECTOR: MUHTAR KENT For None 0 0 0 10 ELECTION OF DIRECTOR: ROBERT A. KOTICK For None 0 0 0 11 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO For None 0 0 0 12 ELECTION OF DIRECTOR: DONALD F. MCHENRY For None 0 0 0 13 ELECTION OF DIRECTOR: SAM NUNN For None 0 0 0 14 ELECTION OF DIRECTOR: JAMES D. ROBINSON III For None 0 0 0 15 ELECTION OF DIRECTOR: PETER V. UEBERROTH For None 0 0 0 16 ELECTION OF DIRECTOR: JACOB WALLENBERG For None 0 0 0 17 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. For None 0 0 0 18 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 19 APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS. For None 0 0 0 20 SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS. Against None 0 0 0 CANADIAN IMPERIAL BANK OF COMMERCE Security: Meeting Type: Annual Ticker: CM Meeting Date: 25-Apr-2013 ISIN CA1360691010 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPOINTMENT OF AUDITORS. For None 0 0 0 2 DIRECTOR For None 1 B.S. BELZBERG 0 0 0 2 G.F. COLTER 0 0 0 3 D. D'ALESSANDRO 0 0 0 4 P.D. DANIEL 0 0 0 5 L. DESJARDINS 0 0 0 6 G.D. GIFFIN 0 0 0 7 L.S. HASENFRATZ 0 0 0 8 K.J. KELLY 0 0 0 9 N.D. LE PAN 0 0 0 10 J.P. MANLEY 0 0 0 11 G.T. MCCAUGHEY 0 0 0 12 J.L. PEVERETT 0 0 0 13 L. RAHL 0 0 0 14 C. SIROIS 0 0 0 15 K.B. STEVENSON 0 0 0 16 R.W. TYSOE 0 0 0 3 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROACH. For None 0 0 0 4 SHAREHOLDER PROPOSAL NUMBER 1 Against None 0 0 0 5 SHAREHOLDER PROPOSAL NUMBER 2 Against None 0 0 0 6 SHAREHOLDER PROPOSAL NUMBER 3 Against None 0 0 0 7 SHAREHOLDER PROPOSAL NUMBER 4 Against None 0 0 0 HCP, INC. Security: 40414L109 Meeting Type: Annual Ticker: HCP Meeting Date: 25-Apr-2013 ISIN US40414L1098 Vote Deadline Date: 24-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 28-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES F. FLAHERTY III For None 0 0 0 2 ELECTION OF DIRECTOR: CHRISTINE N. GARVEY For None 0 0 0 3 ELECTION OF DIRECTOR: DAVID B. HENRY For None 0 0 0 4 ELECTION OF DIRECTOR: LAURALEE E. MARTIN For None 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL D. MCKEE For None 0 0 0 6 ELECTION OF DIRECTOR: PETER L. RHEIN For None 0 0 0 7 ELECTION OF DIRECTOR: KENNETH B. ROATH For None 0 0 0 8 ELECTION OF DIRECTOR: JOSEPH P. SULLIVAN For None 0 0 0 9 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS HCP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 10 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 JOHNSON & JOHNSON Security: Meeting Type: Annual Ticker: JNJ Meeting Date: 25-Apr-2013 ISIN US4781601046 Vote Deadline Date: 24-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MARY SUE COLEMAN For None 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. CULLEN For None 0 0 0 3 ELECTION OF DIRECTOR: IAN E.L. DAVIS For None 0 0 0 4 ELECTION OF DIRECTOR: ALEX GORSKY For None 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS For None 0 0 0 6 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST For None 0 0 0 7 ELECTION OF DIRECTOR: ANNE M. MULCAHY For None 0 0 0 8 ELECTION OF DIRECTOR: LEO F. MULLIN For None 0 0 0 9 ELECTION OF DIRECTOR: WILLIAM D. PEREZ For None 0 0 0 10 ELECTION OF DIRECTOR: CHARLES PRINCE For None 0 0 0 11 ELECTION OF DIRECTOR: A. EUGENE WASHINGTON For None 0 0 0 12 ELECTION OF DIRECTOR: RONALD A. WILLIAMS For None 0 0 0 13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 14 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 15 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Against None 0 0 0 16 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Against None 0 0 0 17 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Against None 0 0 0 AT&T INC. Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 26-Apr-2013 ISIN US00206R1023 Vote Deadline Date: 25-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON For None 0 0 0 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO For None 0 0 0 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON For None 0 0 0 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD For None 0 0 0 5 ELECTION OF DIRECTOR: JAIME CHICO PARDO For None 0 0 0 6 ELECTION OF DIRECTOR: SCOTT T. FORD For None 0 0 0 7 ELECTION OF DIRECTOR: JAMES P. KELLY For None 0 0 0 8 ELECTION OF DIRECTOR: JON C. MADONNA For None 0 0 0 9 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER For None 0 0 0 10 ELECTION OF DIRECTOR: JOHN B. MCCOY For None 0 0 0 11 ELECTION OF DIRECTOR: JOYCE M. ROCHE For None 0 0 0 12 ELECTION OF DIRECTOR: MATTHEW K. ROSE For None 0 0 0 13 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON For None 0 0 0 14 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. For None 0 0 0 15 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For None 0 0 0 16 APPROVE STOCK PURCHASE AND DEFERRAL PLAN. For None 0 0 0 17 POLITICAL CONTRIBUTIONS REPORT. Against None 0 0 0 18 LEAD BATTERIES REPORT. Against None 0 0 0 19 COMPENSATION PACKAGES. Against None 0 0 0 20 INDEPENDENT BOARD CHAIRMAN. Against None 0 0 0 UNITED TECHNOLOGIES CORPORATION Security: Meeting Type: Annual Ticker: UTX Meeting Date: 29-Apr-2013 ISIN US9130171096 Vote Deadline Date: 26-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN V. FARACI For None 0 0 0 3 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER For None 0 0 0 4 ELECTION OF DIRECTOR: JAMIE S. GORELICK For None 0 0 0 5 ELECTION OF DIRECTOR: EDWARD A. KANGAS For None 0 0 0 6 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For None 0 0 0 7 ELECTION OF DIRECTOR: MARSHALL O. LARSEN For None 0 0 0 8 ELECTION OF DIRECTOR: HAROLD MCGRAW III For None 0 0 0 9 ELECTION OF DIRECTOR: RICHARD B. MYERS For None 0 0 0 10 ELECTION OF DIRECTOR: H. PATRICK SWYGERT For None 0 0 0 11 ELECTION OF DIRECTOR: ANDRE VILLENEUVE For None 0 0 0 12 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN For None 0 0 0 13 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. For None 0 0 0 14 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For None 0 0 0 H.J. HEINZ COMPANY Security: Meeting Type: Special Ticker: HNZ Meeting Date: 30-Apr-2013 ISIN US4230741039 Vote Deadline Date: 29-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 17-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE AND ADOPT THE MERGER AGREEMENT DATED AS OF FEBRUARY 13, 2013, AS AMENDED BY THE AMENDMENT TO AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 4, 2013, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, AMONG H.J. HEINZ COMPANY, HAWK ACQUISITION HOLDING CORPORATION AND HAWK ACQUISITION SUB, INC. For None 0 0 0 2 TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO APPROVE AND ADOPT THE MERGER AGREEMENT IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF SUCH ADJOURNMENT TO APPROVE AND ADOPT PROPOSAL 1. For None 0 0 0 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, CERTAIN COMPENSATION THAT WILL OR MAY BE PAID BY H.J. HEINZ COMPANY TO ITS NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. For None 0 0 0 DIGITAL REALTY TRUST, INC. Security: Meeting Type: Annual Ticker: DLR Meeting Date: 01-May-2013 ISIN US2538681030 Vote Deadline Date: 30-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS E. SINGLETON For None 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL F. FOUST For None 0 0 0 3 ELECTION OF DIRECTOR: LAURENCE A. CHAPMAN For None 0 0 0 4 ELECTION OF DIRECTOR: KATHLEEN EARLEY For None 0 0 0 5 ELECTION OF DIRECTOR: RUANN F. ERNST, PH.D. For None 0 0 0 6 ELECTION OF DIRECTOR: KEVIN J. KENNEDY For None 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM G. LAPERCH For None 0 0 0 8 ELECTION OF DIRECTOR: ROBERT H. ZERBST For None 0 0 0 9 RATIFYING THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 10 THE APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For None 0 0 0 GLAXOSMITHKLINE PLC Security: 37733W105 Meeting Type: Annual Ticker: GSK Meeting Date: 01-May-2013 ISIN US37733W1053 Vote Deadline Date: 22-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND THE FINANCIAL STATEMENTS For None 0 0 0 2 TO APPROVE THE REMUNERATION REPORT For None 0 0 0 3 TO ELECT LYNN ELSENHANS AS A DIRECTOR For None 0 0 0 4 TO ELECT JING ULRICH AS A DIRECTOR For None 0 0 0 5 TO ELECT HANS WIJERS AS A DIRECTOR For None 0 0 0 6 TO RE-ELECT SIR CHRISTOPHER GENT AS A DIRECTOR For None 0 0 0 7 TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR For None 0 0 0 8 TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR For None 0 0 0 9 TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR For None 0 0 0 10 TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR For None 0 0 0 11 TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR For None 0 0 0 12 TO RE-ELECT JUDY LEWENT AS A DIRECTOR For None 0 0 0 13 TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR For None 0 0 0 14 TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR For None 0 0 0 15 TO RE-ELECT DR MONCEF SLAOUI AS A DIRECTOR For None 0 0 0 16 TO RE-ELECT TOM DE SWAAN AS A DIRECTOR For None 0 0 0 17 TO RE-ELECT SIR ROBERT WILSON AS A DIRECTOR For None 0 0 0 18 TO RE-APPOINT AUDITORS For None 0 0 0 19 TO DETERMINE REMUNERATION OF AUDITORS For None 0 0 0 20 TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE For None 0 0 0 21 TO AUTHORISE ALLOTMENT OF SHARES For None 0 0 0 22 TO DISAPPLY PRE-EMPTION RIGHTS For None 0 0 0 23 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES For None 0 0 0 24 TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR For None 0 0 0 25 TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM For None 0 0 0 HEALTH CARE REIT, INC. Security: 42217K106 Meeting Type: Annual Ticker: HCN Meeting Date: 02-May-2013 ISIN US42217K1060 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 09-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. For None 0 0 0 2 ELECTION OF DIRECTOR: GEORGE L. CHAPMAN For None 0 0 0 3 ELECTION OF DIRECTOR: THOMAS J. DEROSA For None 0 0 0 4 ELECTION OF DIRECTOR: JEFFREY H. DONAHUE For None 0 0 0 5 ELECTION OF DIRECTOR: PETER J. GRUA For None 0 0 0 6 ELECTION OF DIRECTOR: FRED S. KLIPSCH For None 0 0 0 7 ELECTION OF DIRECTOR: SHARON M. OSTER For None 0 0 0 8 ELECTION OF DIRECTOR: JEFFREY R. OTTEN For None 0 0 0 9 ELECTION OF DIRECTOR: JUDITH C. PELHAM For None 0 0 0 10 ELECTION OF DIRECTOR: R. SCOTT TRUMBULL For None 0 0 0 11 APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. For None 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013. For None 0 0 0 KIMBERLY-CLARK CORPORATION Security: Meeting Type: Annual Ticker: KMB Meeting Date: 02-May-2013 ISIN US4943681035 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 11-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN R. ALM For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN F. BERGSTROM For None 0 0 0 3 ELECTION OF DIRECTOR: ABELARDO E. BRU For None 0 0 0 4 ELECTION OF DIRECTOR: ROBERT W. DECHERD For None 0 0 0 5 ELECTION OF DIRECTOR: THOMAS J. FALK For None 0 0 0 6 ELECTION OF DIRECTOR: FABIAN T. GARCIA For None 0 0 0 7 ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. For None 0 0 0 8 ELECTION OF DIRECTOR: JAMES M. JENNESS For None 0 0 0 9 ELECTION OF DIRECTOR: NANCY J. KARCH For None 0 0 0 10 ELECTION OF DIRECTOR: IAN C. READ For None 0 0 0 11 ELECTION OF DIRECTOR: LINDA JOHNSON RICE For None 0 0 0 12 ELECTION OF DIRECTOR: MARC J. SHAPIRO For None 0 0 0 13 RATIFICATION OF AUDITORS For None 0 0 0 14 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 ABBVIE INC. Security: 00287Y109 Meeting Type: Annual Ticker: ABBV Meeting Date: 06-May-2013 ISIN US00287Y1091 Vote Deadline Date: 03-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 14-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 WILLIAM H.L. BURNSIDE 0 0 0 2 EDWARD J. RAPP 0 0 0 3 ROY S. ROBERTS 0 0 0 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. For None 0 0 0 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. For None 0 0 0 Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. None 0 0 0 0 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 5 APPROVAL OF THE ABBVIE 2 For None 0 0 0 BAXTER INTERNATIONAL INC. Security: Meeting Type: Annual Ticker: BAX Meeting Date: 07-May-2013 ISIN US0718131099 Vote Deadline Date: 06-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: THOMAS F. CHEN For None 0 0 0 2 ELECTION OF DIRECTOR: BLAKE E. DEVITT For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN D. FORSYTH For None 0 0 0 4 ELECTION OF DIRECTOR: GAIL D. FOSLER For None 0 0 0 5 ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN For None 0 0 0 6 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 7 APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 8 AMENDMENT OF ARTICLE SIXTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS For None 0 0 0 9 AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION GRANTING HOLDERS OF AT LEAST 25% OF OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS For None 0 0 0 BRISTOL-MYERS SQUIBB COMPANY Security: Meeting Type: Annual Ticker: BMY Meeting Date: 07-May-2013 ISIN US1101221083 Vote Deadline Date: 06-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: L. ANDREOTTI For None 0 0 0 2 ELECTION OF DIRECTOR: L.B. CAMPBELL For None 0 0 0 3 ELECTION OF DIRECTOR: J.M. CORNELIUS For None 0 0 0 4 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. For None 0 0 0 5 ELECTION OF DIRECTOR: M. GROBSTEIN For None 0 0 0 6 ELECTION OF DIRECTOR: A.J. LACY For None 0 0 0 7 ELECTION OF DIRECTOR: V.L. SATO, PH.D. For None 0 0 0 8 ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. For None 0 0 0 9 ELECTION OF DIRECTOR: G.L. STORCH For None 0 0 0 10 ELECTION OF DIRECTOR: T.D. WEST, JR. For None 0 0 0 11 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 12 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For None 0 0 0 KINDER MORGAN INC Security: 49456B101 Meeting Type: Annual Ticker: KMI Meeting Date: 07-May-2013 ISIN US49456B1017 Vote Deadline Date: 06-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 RICHARD D. KINDER 0 0 0 2 C. PARK SHAPER 0 0 0 3 STEVEN J. KEAN 0 0 0 4 ANTHONY W. HALL, JR. 0 0 0 5 DEBORAH A. MACDONALD 0 0 0 6 MICHAEL MILLER 0 0 0 7 MICHAEL C. MORGAN 0 0 0 8 FAYEZ SAROFIM 0 0 0 9 JOEL V. STAFF 0 0 0 10 JOHN STOKES 0 0 0 11 ROBERT F. VAGT 0 0 0 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 REALTY INCOME CORPORATION Security: Meeting Type: Annual Ticker: O Meeting Date: 07-May-2013 ISIN US7561091049 Vote Deadline Date: 06-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KATHLEEN R. ALLEN, PHD. For None 0 0 0 2 ELECTION OF DIRECTOR: A. LARRY CHAPMAN For None 0 0 0 3 ELECTION OF DIRECTOR: PRIYA CHERIAN HUSKINS For None 0 0 0 4 ELECTION OF DIRECTOR: THOMAS A. LEWIS For None 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL D. MCKEE For None 0 0 0 6 ELECTION OF DIRECTOR: GREGORY T. MCLAUGHLIN For None 0 0 0 7 ELECTION OF DIRECTOR: RONALD L. MERRIMAN For None 0 0 0 8 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 9 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For None 0 0 0 PHILIP MORRIS INTERNATIONAL INC. Security: Meeting Type: Annual Ticker: PM Meeting Date: 08-May-2013 ISIN US7181721090 Vote Deadline Date: 07-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HAROLD BROWN For None 0 0 0 2 ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA For None 0 0 0 3 ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS For None 0 0 0 4 ELECTION OF DIRECTOR: LOUIS C. CAMILLERI For None 0 0 0 5 ELECTION OF DIRECTOR: J. DUDLEY FISHBURN For None 0 0 0 6 ELECTION OF DIRECTOR: JENNIFER LI For None 0 0 0 7 ELECTION OF DIRECTOR: GRAHAM MACKAY For None 0 0 0 8 ELECTION OF DIRECTOR: SERGIO MARCHIONNE For None 0 0 0 9 ELECTION OF DIRECTOR: KALPANA MORPARIA For None 0 0 0 10 ELECTION OF DIRECTOR: LUCIO A. NOTO For None 0 0 0 11 ELECTION OF DIRECTOR: ROBERT B. POLET For None 0 0 0 12 ELECTION OF DIRECTOR: CARLOS SLIM HELU For None 0 0 0 13 ELECTION OF DIRECTOR: STEPHEN M. WOLF For None 0 0 0 14 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS For None 0 0 0 15 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION For None 0 0 0 BCE INC. Security: 05534B760 Meeting Type: Annual Ticker: BCE Meeting Date: 09-May-2013 ISIN CA05534B7604 Vote Deadline Date: 07-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 B.K. ALLEN 0 0 0 2 A. BÉRARD 0 0 0 3 R.A. BRENNEMAN 0 0 0 4 S. BROCHU 0 0 0 5 R.E. BROWN 0 0 0 6 G.A. COPE 0 0 0 7 D.F. DENISON 0 0 0 8 A.S. FELL 0 0 0 9 E.C. LUMLEY 0 0 0 10 T.C. O'NEILL 0 0 0 11 J. PRENTICE 0 0 0 12 R.C. SIMMONDS 0 0 0 13 C. TAYLOR 0 0 0 14 P.R. WEISS 0 0 0 2 APPOINTMENT OF DELOITTE LLP AS AUDITORS. For None 0 0 0 3 RESOLVED, ON AN ADVISORY BASIS AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS, THAT THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE 2, 2 For None 0 0 0 4 PROPOSAL NO. 1 EQUITY RATIO Against None 0 0 0 5 PROPOSAL NO. 2 CRITICAL MASS OF QUALIFIED WOMEN ON BOARD OF DIRECTORS Against None 0 0 0 6 PROPOSAL NO. 3 POST-EXECUTIVE COMPENSATION ADVISORY VOTE DISCLOSURE Against None 0 0 0 7 PROPOSAL NO. 4 RISK MANAGEMENT COMMITTEE Against None 0 0 0 8 PROPOSAL NO. 5 DIVERSITY POLICIES AND INITIATIVES Against None 0 0 0 MATTEL, INC. Security: Meeting Type: Annual Ticker: MAT Meeting Date: 10-May-2013 ISIN US5770811025 Vote Deadline Date: 09-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL J. DOLAN For None 0 0 0 2 ELECTION OF DIRECTOR: TREVOR A. EDWARDS For None 0 0 0 3 ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON For None 0 0 0 4 ELECTION OF DIRECTOR: DOMINIC NG For None 0 0 0 5 ELECTION OF DIRECTOR: VASANT M. PRABHU For None 0 0 0 6 ELECTION OF DIRECTOR: DR. ANDREA L. RICH For None 0 0 0 7 ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH For None 0 0 0 8 ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR For None 0 0 0 9 ELECTION OF DIRECTOR: BRYAN G. STOCKTON For None 0 0 0 10 ELECTION OF DIRECTOR: DIRK VAN DE PUT For None 0 0 0 11 ELECTION OF DIRECTOR: KATHY WHITE LOYD For None 0 0 0 12 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION, AS DESCRIBED IN THE MATTEL, INC. PROXY STATEMENT. For None 0 0 0 13 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS MATTEL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 14 STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD. Against None 0 0 0 ARTHUR J. GALLAGHER & CO. Security: Meeting Type: Annual Ticker: AJG Meeting Date: 15-May-2013 ISIN US3635761097 Vote Deadline Date: 14-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM L. BAX For None 0 0 0 2 ELECTION OF DIRECTOR: FRANK E. ENGLISH, JR. For None 0 0 0 3 ELECTION OF DIRECTOR: J. PATRICK GALLAGHER, JR. For None 0 0 0 4 ELECTION OF DIRECTOR: ELBERT O. HAND For None 0 0 0 5 ELECTION OF DIRECTOR: DAVID S. JOHNSON For None 0 0 0 6 ELECTION OF DIRECTOR: KAY W. MCCURDY For None 0 0 0 7 ELECTION OF DIRECTOR: NORMAN L. ROSENTHAL For None 0 0 0 8 ELECTION OF DIRECTOR: JAMES R. WIMMER For None 0 0 0 9 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITOR For None 0 0 0 10 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For None 0 0 0 ALTRIA GROUP, INC. Security: 02209S103 Meeting Type: Annual Ticker: MO Meeting Date: 16-May-2013 ISIN US02209S1033 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GERALD L. BALILES For None 0 0 0 2 ELECTION OF DIRECTOR: MARTIN J. BARRINGTON For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN T. CASTEEN III For None 0 0 0 4 ELECTION OF DIRECTOR: DINYAR S. DEVITRE For None 0 0 0 5 ELECTION OF DIRECTOR: THOMAS F. FARRELL II For None 0 0 0 6 ELECTION OF DIRECTOR: THOMAS W. JONES For None 0 0 0 7 ELECTION OF DIRECTOR: DEBRA J. KELLY- ENNIS For None 0 0 0 8 ELECTION OF DIRECTOR: W. LEO KIELY III For None 0 0 0 9 ELECTION OF DIRECTOR: KATHRYN B. MCQUADE For None 0 0 0 10 ELECTION OF DIRECTOR: GEORGE MUNOZ For None 0 0 0 11 ELECTION OF DIRECTOR: NABIL Y. SAKKAB For None 0 0 0 12 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS For None 0 0 0 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Against None 0 0 0 INTEL CORPORATION Security: Meeting Type: Annual Ticker: INTC Meeting Date: 16-May-2013 ISIN US4581401001 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For None 0 0 0 2 ELECTION OF DIRECTOR: ANDY D. BRYANT For None 0 0 0 3 ELECTION OF DIRECTOR: SUSAN L. DECKER For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN J. DONAHOE For None 0 0 0 5 ELECTION OF DIRECTOR: REED E. HUNDT For None 0 0 0 6 ELECTION OF DIRECTOR: JAMES D. PLUMMER For None 0 0 0 7 ELECTION OF DIRECTOR: DAVID S. POTTRUCK For None 0 0 0 8 ELECTION OF DIRECTOR: FRANK D. YEARY For None 0 0 0 9 ELECTION OF DIRECTOR: DAVID B. YOFFIE For None 0 0 0 10 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR For None 0 0 0 11 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For None 0 0 0 12 APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 For None 0 0 0 13 STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Against None 0 0 0 THE WILLIAMS COMPANIES, INC. Security: Meeting Type: Annual Ticker: WMB Meeting Date: 16-May-2013 ISIN US9694571004 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG For None 0 0 0 2 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND For None 0 0 0 3 ELECTION OF DIRECTOR: KATHLEEN B. COOPER For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN A. HAGG For None 0 0 0 5 ELECTION OF DIRECTOR: JUANITA H. HINSHAW For None 0 0 0 6 ELECTION OF DIRECTOR: RALPH IZZO For None 0 0 0 7 ELECTION OF DIRECTOR: FRANK T. MACINNIS For None 0 0 0 8 ELECTION OF DIRECTOR: STEVEN W. NANCE For None 0 0 0 9 ELECTION OF DIRECTOR: MURRAY D. SMITH For None 0 0 0 10 ELECTION OF DIRECTOR: JANICE D. STONEY For None 0 0 0 11 ELECTION OF DIRECTOR: LAURA A. SUGG For None 0 0 0 12 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. For None 0 0 0 13 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 KRAFT FOODS GROUP, INC. Security: 50076Q106 Meeting Type: Annual Ticker: KRFT Meeting Date: 22-May-2013 ISIN US50076Q1067 Vote Deadline Date: 21-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 07-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ABELARDO E. BRU For None 0 0 0 2 ELECTION OF DIRECTOR: JEANNE P. JACKSON For None 0 0 0 3 ELECTION OF DIRECTOR: E. FOLLIN SMITH For None 0 0 0 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 5 ADVISORY VOTE ON THE FREQUENCY OF AN EXECUTIVE COMPENSATION VOTE. None 0 0 0 0 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 6 APPROVAL OF THE MATERIAL TERMS FOR PERFORMANCE-BASED AWARDS UNDER THE KRAFT FOODS GROUP, INC. 2 For None 0 0 0 7 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. For None 0 0 0 8 SHAREHOLDER PROPOSAL: LABEL GENETICALLY ENGINEERED PRODUCTS. Against None 0 0 0 ONEOK, INC. Security: Meeting Type: Annual Ticker: OKE Meeting Date: 22-May-2013 ISIN US6826801036 Vote Deadline Date: 21-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES C. DAY For None 0 0 0 2 ELECTION OF DIRECTOR: JULIE H. EDWARDS For None 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM L. FORD For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN W. GIBSON For None 0 0 0 5 ELECTION OF DIRECTOR: BERT H. MACKIE For None 0 0 0 6 ELECTION OF DIRECTOR: STEVEN J. MALCOLM For None 0 0 0 7 ELECTION OF DIRECTOR: JIM W. MOGG For None 0 0 0 8 ELECTION OF DIRECTOR: PATTYE L. MOORE For None 0 0 0 9 ELECTION OF DIRECTOR: GARY D. PARKER For None 0 0 0 10 ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ For None 0 0 0 11 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. For None 0 0 0 12 A PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR OUR EQUITY COMPENSATION PLAN. For None 0 0 0 13 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 14 A SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. Against None 0 0 0 THE SOUTHERN COMPANY Security: Meeting Type: Annual Ticker: SO Meeting Date: 22-May-2013 ISIN US8425871071 Vote Deadline Date: 21-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 03-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: J.P. BARANCO For None 0 0 0 2 ELECTION OF DIRECTOR: J.A. BOSCIA For None 0 0 0 3 ELECTION OF DIRECTOR: H.A. CLARK III For None 0 0 0 4 ELECTION OF DIRECTOR: T.A. FANNING For None 0 0 0 5 ELECTION OF DIRECTOR: D.J. GRAIN For None 0 0 0 6 ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. For None 0 0 0 7 ELECTION OF DIRECTOR: V.M. HAGEN For None 0 0 0 8 ELECTION OF DIRECTOR: W.A. HOOD, JR. For None 0 0 0 9 ELECTION OF DIRECTOR: D.M. JAMES For None 0 0 0 10 ELECTION OF DIRECTOR: D.E. KLEIN For None 0 0 0 11 ELECTION OF DIRECTOR: W.G. SMITH, JR. For None 0 0 0 12 ELECTION OF DIRECTOR: S.R. SPECKER For None 0 0 0 13 ELECTION OF DIRECTOR: E.J. WOOD III For None 0 0 0 14 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 15 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION For None 0 0 0 16 RATIFICATION OF BY-LAW AMENDMENT For None 0 0 0 17 AMENDMENT TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE TWO- THIRDS SUPERMAJORITY REQUIREMENTS IN ARTICLE ELEVENTH TO A MAJORITY VOTE For None 0 0 0 18 AMENDMENT TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE 75% SUPERMAJORITY REQUIREMENTS IN ARTICLE THIRTEENTH TO A TWO-THIRDS VOTE For None 0 0 0 MCDONALD'S CORPORATION Security: Meeting Type: Annual Ticker: MCD Meeting Date: 23-May-2013 ISIN US5801351017 Vote Deadline Date: 22-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 07-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WALTER E. MASSEY For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For None 0 0 0 3 ELECTION OF DIRECTOR: ROGER W. STONE For None 0 0 0 4 ELECTION OF DIRECTOR: MILES D. WHITE For None 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 6 ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013. For None 0 0 0 7 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. Against None 0 0 0 8 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. Against None 0 0 0 9 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPORT, IF PRESENTED. Against None 0 0 0 10 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. Against None 0 0 0 NATIONAL RETAIL PROPERTIES, INC. Security: Meeting Type: Annual Ticker: NNN Meeting Date: 23-May-2013 ISIN US6374171063 Vote Deadline Date: 22-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 06-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DON DEFOSSET 0 0 0 2 DAVID M. FICK 0 0 0 3 EDWARD J. FRITSCH 0 0 0 4 KEVIN B. HABICHT 0 0 0 5 RICHARD B. JENNINGS 0 0 0 6 TED B. LANIER 0 0 0 7 ROBERT C. LEGLER 0 0 0 8 CRAIG MACNAB 0 0 0 9 ROBERT MARTINEZ 0 0 0 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 3 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 NEXTERA ENERGY, INC. Security: 65339F101 Meeting Type: Annual Ticker: NEE Meeting Date: 23-May-2013 ISIN US65339F1012 Vote Deadline Date: 22-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 07-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SHERRY S. BARRAT For None 0 0 0 2 ELECTION OF DIRECTOR: ROBERT M. BEALL, II For None 0 0 0 3 ELECTION OF DIRECTOR: JAMES L. CAMAREN For None 0 0 0 4 ELECTION OF DIRECTOR: KENNETH B. DUNN For None 0 0 0 5 ELECTION OF DIRECTOR: LEWIS HAY, III For None 0 0 0 6 ELECTION OF DIRECTOR: TONI JENNINGS For None 0 0 0 7 ELECTION OF DIRECTOR: JAMES L. ROBO For None 0 0 0 8 ELECTION OF DIRECTOR: RUDY E. SCHUPP For None 0 0 0 9 ELECTION OF DIRECTOR: JOHN L. SKOLDS For None 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM H. SWANSON For None 0 0 0 11 ELECTION OF DIRECTOR: MICHAEL H. THAMAN For None 0 0 0 12 ELECTION OF DIRECTOR: HANSEL E. TOOKES, II For None 0 0 0 13 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 14 APPROVAL, AS REQUIRED BY INTERNAL REVENUE CODE SECTION 162(M), OF THE MATERIAL TERMS FOR PAYMENT OF PERFORMANCE-BASED ANNUAL INCENTIVE COMPENSATION UNDER THE NEXTERA ENERGY, INC. 2 For None 0 0 0 15 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For None 0 0 0 16 SHAREHOLDER PROPOSAL-POLICY REGARDING STORAGE OF NUCLEAR WASTE. Against None 0 0 0 TUPPERWARE BRANDS CORPORATION Security: Meeting Type: Annual Ticker: TUP Meeting Date: 24-May-2013 ISIN US8998961044 Vote Deadline Date: 23-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 07-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CATHERINE A. BERTINI For None 0 0 0 2 ELECTION OF DIRECTOR: SUSAN M. CAMERON For None 0 0 0 3 ELECTION OF DIRECTOR: KRISS CLONINGER, III For None 0 0 0 4 ELECTION OF DIRECTOR: E. V. GOINGS For None 0 0 0 5 ELECTION OF DIRECTOR: JOE R. LEE For None 0 0 0 6 ELECTION OF DIRECTOR: ANGEL R. MARTINEZ For None 0 0 0 7 ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO For None 0 0 0 8 ELECTION OF DIRECTOR: ROBERT J. MURRAY For None 0 0 0 9 ELECTION OF DIRECTOR: DAVID R. PARKER For None 0 0 0 10 ELECTION OF DIRECTOR: JOYCE M. ROCHE For None 0 0 0 11 ELECTION OF DIRECTOR: M. ANNE SZOSTAK For None 0 0 0 12 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM For None 0 0 0 13 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 MERCK & CO., INC. Security: 58933Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 28-May-2013 ISIN US58933Y1055 Vote Deadline Date: 24-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 10-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LESLIE A. BRUN For None 0 0 0 2 ELECTION OF DIRECTOR: THOMAS R. CECH For None 0 0 0 3 ELECTION OF DIRECTOR: KENNETH C. FRAZIER For None 0 0 0 4 ELECTION OF DIRECTOR: THOMAS H. GLOCER For None 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. For None 0 0 0 6 ELECTION OF DIRECTOR: C. ROBERT KIDDER For None 0 0 0 7 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For None 0 0 0 8 ELECTION OF DIRECTOR: CARLOS E. REPRESAS For None 0 0 0 9 ELECTION OF DIRECTOR: PATRICIA F. RUSSO For None 0 0 0 10 ELECTION OF DIRECTOR: CRAIG B. THOMPSON For None 0 0 0 11 ELECTION OF DIRECTOR: WENDELL P. WEEKS For None 0 0 0 12 ELECTION OF DIRECTOR: PETER C. WENDELL For None 0 0 0 13 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 14 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 15 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Against None 0 0 0 16 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Against None 0 0 0 17 SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Against None 0 0 0 18 SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Against None 0 0 0 CHEVRON CORPORATION Security: Meeting Type: Annual Ticker: CVX Meeting Date: 29-May-2013 ISIN US1667641005 Vote Deadline Date: 28-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 16-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: L.F. DEILY For None 0 0 0 2 ELECTION OF DIRECTOR: R.E. DENHAM For None 0 0 0 3 ELECTION OF DIRECTOR: A.P. GAST For None 0 0 0 4 ELECTION OF DIRECTOR: E. HERNANDEZ For None 0 0 0 5 ELECTION OF DIRECTOR: G.L. KIRKLAND For None 0 0 0 6 ELECTION OF DIRECTOR: C.W. MOORMAN For None 0 0 0 7 ELECTION OF DIRECTOR: K.W. SHARER For None 0 0 0 8 ELECTION OF DIRECTOR: J.G. STUMPF For None 0 0 0 9 ELECTION OF DIRECTOR: R.D. SUGAR For None 0 0 0 10 ELECTION OF DIRECTOR: C. WARE For None 0 0 0 11 ELECTION OF DIRECTOR: J.S. WATSON For None 0 0 0 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 14 APPROVAL OF AMENDMENTS TO LONG- TERM INCENTIVE PLAN For None 0 0 0 15 SHALE ENERGY OPERATIONS Against None 0 0 0 16 OFFSHORE OIL WELLS Against None 0 0 0 17 CLIMATE RISK Against None 0 0 0 18 LOBBYING DISCLOSURE Against None 0 0 0 19 CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Against None 0 0 0 20 CUMULATIVE VOTING Against None 0 0 0 21 SPECIAL MEETINGS Against None 0 0 0 22 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Against None 0 0 0 23 COUNTRY SELECTION GUIDELINES Against None 0 0 0 BLACKROCK, INC. Security: 09247X101 Meeting Type: Annual Ticker: BLK Meeting Date: 30-May-2013 ISIN US09247X1019 Vote Deadline Date: 29-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 17-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD For None 0 0 0 2 ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA For None 0 0 0 3 ELECTION OF DIRECTOR: DENNIS D. DAMMERMAN For None 0 0 0 4 ELECTION OF DIRECTOR: JESSICA P. EINHORN For None 0 0 0 5 ELECTION OF DIRECTOR: FABRIZIO FREDA For None 0 0 0 6 ELECTION OF DIRECTOR: DAVID H. KOMANSKY For None 0 0 0 7 ELECTION OF DIRECTOR: JAMES E. ROHR For None 0 0 0 8 ELECTION OF DIRECTOR: SUSAN L. WAGNER For None 0 0 0 9 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. For None 0 0 0 10 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. For None 0 0 0 Fund Name: AAM/Cutwater Select Income Fund Reporting Period: 4/18/13 (commencement of operations) to 6/30/2013 The Fund's subadvisor has not voted any proxies because the Fund invested in non-voting securities during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 26, 2013 * Print the name and title of each signing officer under his or her signature.
